In the

    United States Court of Appeals
                 For the Seventh Circuit
                       ____________________
No. 20-1475
MUSKEGAN HOTELS, LLC, et al.,
                                                Plaintiffs-Appellants,
                                 v.

HIREN PATEL, et al.,
                                               Defendants-Appellees.
                       ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:14-cv-9186 — John J. Tharp, Jr., Judge.
                       ____________________

  ARGUED DECEMBER 11, 2020 — DECIDED JANUARY 20, 2021
               ____________________

   Before ROVNER, HAMILTON, and SCUDDER, Circuit Judges.
    SCUDDER, Circuit Judge. Hasan Merchant made ill-fated in-
vestments in three hotel properties in Michigan from late 2005
to 2007 and lost all three to foreclosure in 2009. Believing that
the seller had fraudulently inﬂated the appraised values and
ultimate sale prices of the properties, Merchant sued a host of
individuals and entities allegedly involved in the transac-
tions. After years and numerous rounds of amended plead-
ings, the district court dismissed with prejudice all claims
2                                                  No. 20-1475

against two law ﬁrms that provided legal services for the
seller and lender at various points in time. We agree that the
operative complaint—here, the Fifth Amended Cross-Com-
plaint—fails to state any claims against either law ﬁrm, so we
aﬃrm.
                               I
                               A
   On a motion to dismiss, we take the facts stated in the op-
erative complaint as true and view them in the light most fa-
vorable to the non-moving parties—the cross-plaintiﬀs. See
Menzies v. Seyfarth Shaw LLP, 943 F.3d 328, 332 (7th Cir. 2019).
   Over the course of late 2005 to 2007, Hasan Merchant
agreed to purchase three hotel properties in Michigan from
the National Republic Bank of Chicago (NRB). Merchant ﬁ-
nanced the purchases through NRB and used two corporate
entities as the buyers—Muskegan Hotels, LLC for two hotels
in Muskegon and M.D. 1 LLC for one hotel in Benton Harbor.
Merchant sold interests in these ventures to other investors.
    Over time the investment values of the properties de-
clined, and it became clear that the hotels had been appraised
at inﬂated amounts and sold for about twice their fair values.
When Muskegan Hotels, LLC and M.D. 1 LLC defaulted on
their loan payments, NRB foreclosed on all three properties in
2009. Merchant believes this investment failure was the fruit
of appraisal fraud, contending that NRB’s executives, Hiren
Patel and Edward Fitzgerald, colluded with an appraiser, Wil-
liam Daddono, to sell overvalued real estate to unsuspecting
purchasers, wait for default, foreclose on the property, and
then repeat the process with new, unwitting investors.
No. 20-1475                                                 3

   Litigation ensued in 2010. It was then that Nabil Saleh, an
investor in Muskegan Hotels, sued Merchant, Merchant’s
property companies, NRB, and 12 others for investor fraud in
the Circuit Court of Cook County, Illinois. The case made its
way to federal court in 2014 when the Federal Deposit Insur-
ance Corporation took NRB into receivership, substituted for
NRB as a defendant, and removed the case pursuant to
12 U.S.C. § 1819(b)(2)(B).
    Saleh’s lawsuit prompted Merchant, along with four of his
property companies, to bring a cross-complaint in March 2015
against the FDIC as receiver for NRB, alleging violations of
the Racketeer Inﬂuenced and Corrupt Organizations Act and
related state law claims. The district court permitted two
rounds of amendments to the cross-complaint to add parties
and claims. The court dismissed nearly all claims in the Sec-
ond Amended Cross-Complaint, permitted a Third Amended
Cross-Complaint, refused the request to ﬁle a Fourth
Amended Cross-Complaint adding 37 new cross-defendants,
and one last time permitted a Fifth Amended Cross-Com-
plaint adding new claims but no new parties.
    This Fifth Amended Cross-Complaint—the last of many
iterations of pleadings—raises 14 counts against ten defend-
ants, including two law ﬁrms that provided legal work to
NRB at diﬀerent times. Wolin & Rosen, Ltd. performed legal
services for NRB until 2012. Those services included prepar-
ing documents for NRB’s property transactions with Mer-
chant, Muskegan Hotels, LLC, and M.D. 1 LLC. In 2012,
SmithAmundsen LLC began providing legal services in con-
nection with NRB’s real estate transactions.
  The district court dismissed several counts in the Fifth
Amended Cross-Complaint against various cross-defendants,
4                                                    No. 20-1475

but others remain active. Indeed, aspects of the litigation—in
both the underlying lawsuit and this cross-complaint—are
still pending in the district court. Before us in this appeal is
one narrow portion of this sprawling litigation—the dismissal
of all claims against Wolin & Rosen and SmithAmundsen.
                                B
    The Fifth Amended Cross-Complaint advanced three civil
RICO counts and several related theories of recovery under
state law, lumping the law ﬁrms together with all other cross-
defendants. The district court dismissed all claims against the
two ﬁrms with prejudice as part of a broader ruling on the
cross-defendants’ motions to dismiss pursuant to Federal
Rule of Civil Procedure 12(b)(6).
   Beginning with the state law claims, the district court rea-
soned that Illinois’s statute of repose for actions arising out of
legal work barred the state law claims against Wolin & Rosen
as untimely. In so holding, the district court added that the
cross-complaint’s bare allegation of fraudulent concealment
was inadequate to toll the time for ﬁling suit.
    As for the claims against SmithAmundsen, the district
court identiﬁed a fatal pleading deﬁciency. The cross-com-
plaint, in the court’s view, lacked any well-pleaded allega-
tions connecting SmithAmundsen’s conduct either to Hasan
Merchant’s purchase of hotels or to Patel and Fitzgerald’s al-
leged fraud scheme. The court therefore dismissed all state
law claims (in all counts) against SmithAmundsen.
   What remained against both Wolin & Rosen and
SmithAmundsen were three civil RICO counts: two alleged
violations of 18 U.S.C. § 1962(c) for ﬁnancial institution fraud
and collection of unlawful debt, and one alleged violation of
No. 20-1475                                                    5

18 U.S.C. § 1962(a) for investing the proceeds of such fraud.
As to the former two counts, the district court read the cross-
complaint as failing to allege that Wolin & Rosen was any-
thing more than a paid services provider for NRB, or that
SmithAmundsen performed anything other than routine le-
gal work for NRB. The cross-complaint, the court concluded,
failed to allege that either law ﬁrm conducted or participated
in the activities of a RICO enterprise and therefore neither
ﬁrm could be liable under § 1962(c).
    The latter claim—the alleged violation of § 1962(a) based
on the investment of proceeds from either a pattern of racket-
eering or collection of unlawful debt—likewise failed on the
pleadings. For one, the court concluded the cross-complaint
lacked allegations about any collection of unlawful debt. As
for a pattern of racketeering, the only predicate acts of racket-
eering pleaded with suﬃcient particularity, the court deter-
mined, were Patel and Fitzgerald’s mailings of false apprais-
als to Merchant, Muskegan Hotels, LLC, and M.D. 1 LLC. But
those acts alone, the district court reasoned, were too few in
number, too short in duration, and too narrow in scope to con-
stitute a pattern of racketeering activity. This same pleading
failure, the court continued, doomed any claim of a RICO con-
spiracy under § 1962(d) because demonstrating a conspiracy
required showing an agreement to participate in an enterprise
through a pattern of racketeering activity, and no such pattern
was pleaded here.
   After the court dismissed all claims against the law ﬁrms,
Merchant and the other cross-plaintiﬀs ﬁled a motion for re-
consideration pursuant to Rule 54(b), which the court denied.
The court’s earlier order on the Rule 12(b)(6) motions dis-
missed some, but not all, cross-defendants, so the court
6                                                   No. 20-1475

exercised the discretion conferred by Rule 54(b) and entered
ﬁnal judgment in favor of both law ﬁrms. See FED. R. CIV. P.
54(b) (authorizing a court to direct entry of a ﬁnal judgment
as to one or more, but fewer than all, claims or parties if the
court determines there is no just reason for delay).
    The cross-plaintiﬀs now appeal and, as a result of the sep-
arate Rule 54(b) judgment, we have jurisdiction under
28 U.S.C. § 1291 to review the dismissal of claims against the
law ﬁrms notwithstanding that some cross-claims against
other cross-defendants remain pending in the district court.
See Peerless Network, Inc. v. MCI Commc’ns Servs., Inc., 917 F.3d
538, 543 (7th Cir. 2019) (citing VDF FutureCeuticals, Inc. v.
Stiefel Labs., Inc., 792 F.3d 842, 845 (7th Cir. 2015)) (“A ﬁnal
judgment entered under Rule 54(b) is immediately appealable
though the rest of the case remains pending in the district
court.”).
                               II
                               A
    Having taken our own fresh look at the allegations in the
Fifth Amended Cross-Complaint, we ﬁnd that the district
court was right to conclude that all claims against Wolin &
Rosen and SmithAmundsen fail on the pleadings.
   We begin with the ten counts under state law against
Wolin & Rosen, all of which are untimely under Illinois’s stat-
ute of repose. Illinois law provides that any action against a
law ﬁrm arising out of the performance of professional ser-
vices may not commence more than six years after the act or
omission at issue. See 735 ILCS 5/13-214.3(b)–(c). The last of
Wolin & Rosen’s legal work on the property transactions fea-
tured in the Fifth Amended Cross-Complaint took place in
No. 20-1475                                                       7

June 2007, when a partner at the ﬁrm prepared a loan modiﬁ-
cation agreement with allegedly inﬂated principal amounts
for the two hotels in Muskegon and sent it to NRB. That legal
assistance extended at the very latest to the ﬁnal closing on
the Muskegon hotels in July 2007. Yet the cross-plaintiﬀs
waited more than eight years—until the First Amended
Cross-Complaint in November 2015—to ﬁle any claims
against Wolin & Rosen.
    The arguments the cross-plaintiﬀs make to avoid the stat-
ute of repose miss the mark. The cross-complaint contains no
allegations that any cross-defendant fraudulently concealed
the existence of a cause of action against the law ﬁrms. See
Logan v. Wilkins, 644 F.3d 577, 582 (7th Cir. 2011) (“[I]f the facts
pleaded in the complaint establish that a claim is time barred,
as they do here, a bare allegation of fraudulent concealment,
without more, will not save the claim.”); see also DeLuna v.
Burciaga, 857 N.E.2d 229, 240–43 (Ill. 2006) (recognizing that
fraudulent concealment can, pursuant to 735 ILCS 5/13-215,
toll Illinois’s statute of repose when a defendant conceals the
existence of a cause of action from the plaintiﬀ’s knowledge);
Gredell v. Wyeth Labs., Inc., 803 N.E.2d 541, 548 (Ill. App. Ct.
2004) (describing requirements for proving fraudulent con-
cealment).
    Nor does any aspect of the Bankruptcy Code toll the stat-
ute of repose for Merchant’s claims. The assertion that Mer-
chant ﬁled a bankruptcy petition in 2004 is irrelevant to any
state claims that he might have aﬃrmatively brought against
Wolin & Rosen. What is more, the cross-plaintiﬀs waived this
argument by raising it for the ﬁrst time in a motion to recon-
sider in the district court. See Brooks v. City of Chicago, 564 F.3d
830, 833 (7th Cir. 2009).
8                                                    No. 20-1475

   We have no trouble concluding that all state law claims
against Wolin & Rosen are untimely.
                                B
    The state law claims against SmithAmundsen fare no bet-
ter. Indeed, on appeal, the cross-plaintiﬀs altogether fail to ad-
dress the claims against SmithAmundsen and have therefore
forfeited any argument for reversal. See Hackett v. City of South
Bend, 956 F.3d 504, 510 (7th Cir. 2020). Even if they had pur-
sued these claims, the cross-complaint acknowledges that
SmithAmundsen ﬁrst entered the scene in 2012 when it began
performing legal work for NRB. Put another way, the cross-
complaint eﬀectively admits that SmithAmundsen played no
role in NRB’s alleged fraud perpetrated against Hasan Mer-
chant from 2005 to 2007. So the district court was correct to
dismiss all state law counts against SmithAmundsen.
                               III
                                A
    We turn next to the cross-plaintiﬀs’ three civil RICO
claims. As these claims arise under federal law, Illinois’s stat-
ute of repose does not apply, but the cross-plaintiﬀs neverthe-
less failed to state a RICO claim against either law ﬁrm.
    In addition to imposing criminal liability, the RICO statute
creates a civil cause of action with treble damages for individ-
uals injured by those who engage in racketeering activity pro-
hibited by 18 U.S.C. § 1962. See 18 U.S.C. § 1964(c). Where, as
here, the alleged predicate acts of racketeering involve fraud,
the complaint must describe the “who, what, when, where,
and how” of the fraudulent activity to meet the heightened
pleading standard demanded by Rule 9(b). Menzies, 943 F.3d
at 338; see Roppo v. Travelers Com. Ins. Co., 869 F.3d 568, 587
No. 20-1475                                                     9

n.56 (7th Cir. 2017). The Fifth Amended Cross-Complaint
grounds the RICO claims in two diﬀerent provisions of the
statute: § 1962(c), which prohibits conducting an enterprise’s
aﬀairs through a pattern of racketeering activity or collection
of unlawful debt, and § 1962(a), which prohibits the invest-
ment of proceeds from such racketeering activity. See
18 U.S.C. § 1962(a), (c).
    To state a claim under § 1962(c), the complaint must allege
that the law ﬁrms engaged in the (1) conduct (2) of an enter-
prise (3) through a pattern of racketeering activity or collec-
tion of unlawful debt. See Salinas v. United States, 522 U.S. 52,
62 (1997). The ﬁrst element demands proof that a defendant
“conduct[ed] or participate[d] … in the conduct of [the] enter-
prise’s aﬀairs.” 18 U.S.C. § 1962(c). In Reves v. Ernst & Young,
the Supreme Court explained that this element requires
showing that a defendant “participate[d] in the operation or
management of the enterprise itself.” 507 U.S. 170, 185 (1993).
    This operation-or-management requirement does not nec-
essarily limit the scope of liability to an enterprise’s upper
management. Lower-rung participants and even third-party
outsiders can be liable, provided they play a part in operating
or managing the enterprise. See id. at 184–85; see also United
States v. Shamah, 624 F.3d 449, 455 (7th Cir. 2010) (concluding
that a street police oﬃcer was a lower-rung “operator” of the
charged RICO enterprise); MCM Partners, Inc. v. Andrews-
Bartlett & Assocs., Inc., 62 F.3d 967, 979 (7th Cir. 1995) (deter-
mining that the complaint suﬃciently pleaded that two con-
tractors were lower-rung participants in a RICO enterprise).
   But the law is equally clear that the operation-or-manage-
ment requirement is not met through the mere provision of
professional services to the alleged racketeering enterprise.
10                                                   No. 20-1475

See Crichton v. Golden Rule Ins. Co., 576 F.3d 392, 399 (7th Cir.
2009); see also Goren v. New Vision Int’l, Inc., 156 F.3d 721, 728
(7th Cir. 1998) (“Indeed, simply performing services for an en-
terprise, even with knowledge of the enterprise’s illicit nature,
is not enough to subject an individual to RICO liability under
§ 1962(c) ….”). A complaint that does no more than allege that
a law ﬁrm performed legal work for an enterprise fails to state
a violation of § 1962(c). See Slaney v. Int’l Amateur Athletic
Fed’n, 244 F.3d 580, 598 (7th Cir. 2001) (concluding and ex-
plaining generally that a complaint advancing a claim under
§ 1962(c) is legally deﬁcient where it lacks allegations that the
defendant managed or exerted any control over the enterprise
itself).
    This principle likewise applies to a claim alleging a RICO
conspiracy in violation of § 1962(d). Allegations that a law
ﬁrm provided legal representation to an enterprise do not,
without more, suﬃce to state a RICO conspiracy. See Do-
manus v. Locke Lord LLP, 847 F.3d 469, 481–82 (7th Cir. 2017)
(describing elements of a RICO conspiracy claim and a law
ﬁrm’s potential liability). The complaint needs to go further
and allege that the ﬁrm, with knowledge of a conspiracy to
violate the RICO statute, agreed to conduct or participate in
the aﬀairs of an enterprise through a pattern of racketeering
and agreed to the commission of two predicate acts of racket-
eering. See id. at 479, 481–82 (discussing in detail the requisite
elements of a RICO conspiracy claim); see also DeGuelle v. Ca-
milli, 664 F.3d 192, 204 (7th Cir. 2011).
    Recall that the cross-plaintiﬀs also allege a violation of
§ 1962(a). That provision requires proof that a defendant re-
ceived income from a pattern of racketeering activity, used or
invested that income in the operation of an enterprise, and
No. 20-1475                                                 11

caused the injury complained of through the use or invest-
ment of racketeering income. See Rao v. BP Prods. N. Am., Inc.,
589 F.3d 389, 398 (7th Cir. 2009). When the pattern of racket-
eering activity element is supported by allegations of fraud,
those facts must be pleaded with the particularity required by
Rule 9(b). See Lachmund v. ADM Inv. Servs., Inc., 191 F.3d 777,
784–85 (7th Cir. 1999).
                              B
    The Fifth Amended Cross-Complaint alleges that NRB it-
self was a racketeering enterprise and spends over 170 para-
graphs detailing alleged RICO violations. But none comes
close to adequately pleading that Wolin & Rosen played a
part in operating or managing NRB, conspired to commit a
RICO violation, or invested income from a pattern of racket-
eering.
    Read holistically and examined for necessary particular-
ity, the cross-complaint reveals that Hiren Patel and Edward
Fitzgerald, as CEO and President of NRB, ran the bank’s op-
erations and managed its real estate dealings. As for Wolin &
Rosen’s involvement, the cross-complaint at most describes
that the ﬁrm’s attorneys prepared promissory notes, closing
documents, and loan modiﬁcation agreements for the three
Michigan hotel transactions, and then provided this work
product to its client, NRB. Our cases make clear that a law
ﬁrm’s provision of legal services for a client—even with
knowledge of the client’s unlawful activities—does not alone
demonstrate operation or management of a racketeering en-
terprise. See Crichton, 576 F.3d at 399 (“The [RICO] statute
does not penalize tangential involvement in an enterprise,”
and “[a]llegations that a defendant had a business relation-
ship with the putative RICO enterprise or that a defendant
12                                                No. 20-1475

performed services for that enterprise do not suﬃce.”); Goren,
156 F.3d at 728 n.4 (collecting cases reinforcing the same
point).
   Absent particular allegations that Wolin & Rosen partici-
pated in the operation or management of NRB itself, the ﬁrm
cannot be held liable under § 1962(c). See Reves, 507 U.S. at
185. Conclusory allegations to the contrary—that Wolin &
Rosen participated in the enterprise, schemed to induce cross-
plaintiﬀs to buy overvalued property, or contributed in some
way to the conception of the fraud scheme—will not do. It is
these shortcomings that defeat the § 1962(c) claims against
Wolin & Rosen.
    The claim that Wolin & Rosen conspired to commit a RICO
oﬀense fails for much the same reason. The Fifth Amended
Cross-Complaint states in a conclusory manner that Wolin &
Rosen knew that NRB was engaged in a fraudulent appraisal
and loan scheme and agreed to participate in this conspiracy.
But the cross-complaint provides no details about the content
of any agreement, when and where any agreement arose, or
what acts of racketeering were agreed upon. Adequately
pleading a RICO conspiracy also demands allegations that a
defendant agreed to participate in the aﬀairs of an enter-
prise—here, NRB—and no non-conclusory allegations estab-
lish such an agreement by Wolin & Rosen. See Domanus, 847
F.3d at 481.
    The cross-complaint further fails to plead that Wolin &
Rosen received and invested proceeds from a pattern of rack-
eteering activity. It alleges that Wolin & Rosen received a
$2,000 fee payment per real estate transaction on the Michigan
properties, but there is no assertion the law ﬁrm did anything
No. 20-1475                                                  13

to reinvest that income in NRB as the alleged racketeering en-
terprise.
    In the end, the Fifth Amended Cross-Complaint does little
more than allege that Wolin & Rosen provided legal services
to its client, NRB, with the bank then using that legal work to
close three real estate transactions with Hasan Merchant.
Even if Wolin & Rosen knew or should have known that the
appraisals for these properties were inﬂated, alleging mere
knowledge is insuﬃcient to state a claim against Wolin &
Rosen under the RICO statute. See Goren, 156 F.3d at 728.
    These conclusions are doubly true for SmithAmundsen.
There is no allegation anywhere in the Fifth Amended Cross-
Complaint connecting any work SmithAmundsen performed
for NRB—all of which occurred in or after 2012—to any al-
leged racketeering, conspiracy, or investment of proceeds
from racketeering from 2005 to 2007.
                              IV
    Within the morass of the cross-plaintiﬀs’ appeal lie chal-
lenges to other decisions of the district court over which we
have no appellate jurisdiction or that have nothing to do with
the claims on appeal. The district court’s partial ﬁnal judg-
ment under Rule 54(b), for example, did not include the dis-
missal of claims against Hiren Patel and Edward Fitzgerald,
so we cannot review the non-ﬁnal dismissal of those claims.
As another example, the opening brief on appeal contests the
district court’s refusal to allow discovery from the U.S. Treas-
ury Department, a matter having nothing to do with the suf-
ﬁciency of the pleadings against Wolin & Rosen and
SmithAmundsen. Having reviewed all remaining arguments,
we are conﬁdent that none has merit.
14                                                No. 20-1475

   Trying to make sense of the cross-plaintiﬀs’ contentions
has presented quite a challenge on appeal, and our review
beneﬁtted signiﬁcantly from the adept care and diligence
taken by Judge Tharp in the district court. We close by noting
that several claims remain pending before the district court
and others were dismissed in non-ﬁnal orders not subject to
appellate review at this time. We express no opinion on the
viability of claims or bases for dismissal not properly before
us on appeal.
   As to the ﬁnal dismissal of claims against Wolin & Rosen
and SmithAmundsen, we AFFIRM.